DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 9/9/2021 has been entered. Claims 10, and 13-22 remain pending in the present application. Claims 1-9, 11, and 12 have been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US PGPUB 20140244328) in view of McMullin (US PGPUB 20120253539) in view of Ubben et al. (US PGPUB 20140103652).

Regarding Claim 10; Zhou teaches; An equipment management system, comprising: at least one processor configured to manage maintenance information indicating a maintenance period during which maintenance of a power generation equipment is performed, (Zhou; at least Abstract; paragraph [0006]; disclose a maintenance manager for determining a period in which to perform maintenance on a power generation equipment)
acquire a power control period during which control of the power generation equipment is required, and information indicating a curtail degree of a power flow amount during the power control period, and adjust the maintenance period based on the power control period. (Zhou; at least paragraphs [0006], [0043]-[0045]; disclose a controller that adjusts a maintenance period of power generation equipment)
wherein the power generation equipment is connected to a power grid configured by a power transmission network, (Zhou; at least paragraph [0006]; disclose wherein the power plant system (which includes power generation equipment, i.e. wind turbines) is coupled to a utility grid (which contains the transmission network for receiving the power generated by the wind power plant))
and the at least one processor is configured to adjust the maintenance period to overlap the first power flow curtail period. (Zhou; at least paragraphs [0006] and [0043]; disclose wherein the 
Zhou appears to be silent on; “…a power control period…”.
acquire a power control period during which control of the power generation equipment is required, and information indicating a curtail degree of a power flow amount during the power control period, and adjust the maintenance period based on the power control period.
the power control period includes a first power flow curtail period during which the power generation equipment outputs a first power flow amount to the power grid based on the curtail degree of the power flow amount,
However, McMullin teaches; “…a power control period…”. (McMullin; at least Fig. 3; paragraph [0051]-[0053]; disclose wherein the system conducts load balancing analysis to determine control periods in which it is determined whether a power supply event (forward power flow event) or power should be shed (power curtailment event) should be initiated) 
Zhou and McMullin are analogous art because they are from the same field of endeavor or similar problem solving area, of maintenance adjusting systems based on grid power demands.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining a power control period as taught by McMullin with the known system of a power generation maintenance optimizing system as taught by Zhou to yield the known results of maintenance prioritization in relation of power production requirement and control. One would be motivated to combine the cited art of reference in order to protect the safety of field technicians working on power equipment that is down for maintenance as taught by McMullin (paragraph [0003]).
The combination of Zhou and McMullin appear to be silent on; acquire a power control period during which control of the power generation equipment is required, and information indicating a curtail degree of a power flow amount during the power control period, and adjust the maintenance period based on the power control period. 
the power control period includes a first power flow curtail period during which the power generation equipment outputs a first power flow amount to the power grid based on the curtail degree of the power flow amount,
However, Ubben teaches; acquire a power control period during which control of the power generation equipment is required, and information indicating a curtail degree of a power flow amount during the power control period, and adjust the maintenance period based on the power control period. (Ubben; at least paragraphs [0042]-[0044]; disclose wherein a wind park is required to reduce a power flow amount from a maximum possible amount (i.e. to comply with demand by the grid) such as the example of the prior in which the park can produce a maximum of 100MW but is required to operate at 90MW thus needs to curtail 10MW of power flow to meet the demanded output)
the power control period includes a first power flow curtail period during which the power generation equipment outputs a first power flow amount to the power grid based on the curtail degree of the power flow amount, (Ubben; at least paragraphs [0042]-[0044]; disclose wherein the system and method analyzes all available wind turbines to curtail and based on a priority (i.e. can include maintenance considerations for a specified wind turbine) providing a setpoint power output for all selected turbines that will be curtailed and subsequently controlled to meet the required demand).
Zhou, McMullin, and Ubben are analogous art because they are from the same field of endeavor or similar problem solving area, of maintenance adjusting systems based on grid power demands.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining a power flow curtail amount and subsequently controlling the power generation equipment to produce the indicated amount as taught by Ubben with the known system of a power generation maintenance optimizing 

Regarding Claim 13; the combination of Zhou and McMullin further teach; The equipment management system according to claim 10, wherein the at least one processor is configured to adjust the maintenance period to cause the first power flow curtail period to be shorter than the maintenance period. (McMullin; at least paragraph [0055]; disclose wherein the system adjusts the switching plans to accommodate the maintenance periods).

Regarding Claim 14; the combination of Zhou, McMullin, and Ubben further teach; The equipment management system according claim 10, wherein 
The information further indicates a further curtail degree of the power flow amount during the control period, (Ubben; at least paragraphs [0042]-[0044]; disclose wherein the system adjusts the output based on power curtailment requirements from electric power grid so for instance, if the electric utilities required the system to reduce its output from 90MW to 80MW, the system would curtail more wind turbines to adjust for the updated require power output)
the power control period further includes a second power flow curtail period during which the power grid outputs a second power flow amount to the power generation equipment is based on the further curtail degree of the power flow amount, (Ubben; at least paragraphs [0042]-[0044]; disclose wherein the system automatically selects and adjusts the power output of selected wind turbines to meet the power curtailment requirements)
and the at least one processor is configured to adjust the maintenance period to cause the maintenance period to not overlap the second power flow curtail period. (Zhou; at least paragraphs [0006] and [0043]; disclose wherein the controller adjusts the maintenance period so that it does not overlap a power flow curtail period, (i.e. when the pricing is high resulting to in a high demand on the grid)).

Regarding Claim 15; the combination of Zhou, McMullin, and Ubben further teach; The equipment management system according to claim 14 wherein, the at least one processor is configured to perform a process of adjusting the maintenance period when the power generation equipment is an equipment having an obligation to curtail the first power flow amount. (McMullin; at least Fig. 3; paragraphs [0051]-[0055]; disclose wherein the controller adjusts the maintenance period when it has an obligation to curtail a power flow amount in response to a load balancing analysis that would adjust a switching plan and allow maintenance to be performed on equipment that is shut off in response to the period).

Regarding Claim 16; the combination of Zhou, McMullin, and Ubben further teach; The equipment management system according to claim 15, wherein the at least one processor is configured to not perform the process of adjusting the maintenance period when the power generation equipment is not the equipment having the obligation to curtail the first power flow amount. (Zhou; at least paragraphs [0006] and [0043]; disclose not adjusting a maintenance period when there is no obligation to curtail reverse power flow).

Regarding Claim 17; the combination of Zhou, McMullin, and Ubben further teach; The equipment management system according claim 10, wherein the power generation equipment includes a first power generation equipment that has an obligation to curtail the first power flow amount, (McMullin; at least Fig. 3; paragraphs [0051]-[0055]; disclose wherein the system determines equipment to shed based on a load balancing analysis)
 and a second power generation equipment that has no obligation to curtail the first power flow, (McMullin; at least Fig. 3; paragraphs [0051]-[0055]; disclose wherein when the system performs the load balancing analysis, a switching plan is created for each piece of equipment and designates equipment to continue to supply power to the grid)
and the at least one processor is configured to perform a process of adjusting the maintenance period of the second power generation equipment in response to determining that the maintenance period of the first power generation equipment is not scheduled within a predetermined period with reference to the first power flow curtail period. (McMullin; at least paragraph [0055]; disclose wherein the system determines the adjustment of maintenance of specified equipment based on the determined switching plans so that equipment scheduled for specified periods can be worked on efficiently).

Regarding Claim 18; the combination of Zhou, McMullin, and Ubben further teach; The equipment management system according claim 10, wherein the at least one processor is configured to select a maintenance menu to be performed while overlapping the first power flow curtail period from among maintenance menus to be performed during the maintenance period. (McMullin; at least paragraph [0055]; disclose wherein the system selects maintenance procedures (maintenance menus) to be performed during the power flow curtail period).

Regarding Claim 19; the combination of Zhou, McMullin, and Ubben further teach; The equipment management system according to claim 14, wherein the at least one processor is configured to select a maintenance menu to be performed without overlapping the second power flow curtail period from among maintenance menus to be performed during the maintenance period. (Zhou; at least paragraphs [0006] and [0043]; disclose a maintenance tasks which do not overlap the forward power flow curtail period).

Regarding Claim 20; the combination of Zhou, McMullin, and Ubben further teach; The equipment management system according to claim 18, wherein a priority order is previously determined in the maintenance menus to be performed during the maintenance period, and the at least one processor is configured to select the maintenance menu to be performed while overlapping the first power flow curtail period based on the priority order. (Zhou; at least paragraphs [0006], [0018], and [0043]; disclose a maintenance menu is overlapped based upon determine priority during the reverse power flow curtail period).

Regarding Claim 21; Zhou teaches; An equipment management method comprising: managing maintenance information indicating a maintenance period during which maintenance of a power generation equipment; (Zhou; at least Abstract; paragraph [0006]; disclose a maintenance manager for determining a period in which to perform maintenance on a power generation equipment)
and adjusting the maintenance period based on the power control period, (Zhou; at least paragraphs [0006], [0043]-[0045]; disclose a controller that adjusts a maintenance period of power generation equipment)
wherein the power generation equipment is connected to a power grid configured by a power transmission network, (Zhou; at least abstract; disclose wherein the wind farm is coupled to a utility grid by transmission network)
the power control period includes a power flow curtail period during which a reverse power flow amount from the power generation equipment to the power grid is curtailed, 
and adjusting the maintenance period includes adjusting the maintenance period to overlap the power flow curtail period. (Zhou; at least paragraphs [0006] and [0043]; disclose wherein the system adjusts the maintenance to coincide with a reverse power curtailment exists based on pricing thresholds)
Zhou appears to be silent on; “…a power control period…”.
and acquiring a power control period during which control of the power generation equipment is required, and information indicating a curtail degree of a power flow amount during the power control period; 
the power control period includes a power flow curtail period during which the power generation equipment outputs a power flow amount to the power grid based on the curtail degree of the power flow amount, 
However, McMullin teaches; “…a power control period…”. (McMullin; at least Fig. 3; paragraph [0051]-[0053]; disclose wherein the system conducts load balancing analysis to determine control periods in which it is determined whether a power supply event (forward power flow event) or power should be shed (power curtailment event) should be initiated) 
Zhou and McMullin are analogous art because they are from the same field of endeavor or similar problem solving area, of maintenance adjusting systems based on grid power demands.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining a power control period as taught by McMullin with the known system of a power generation maintenance optimizing system as taught by Zhou to yield the known results of maintenance prioritization in relation of power production requirement and control. One would be motivated to combine the cited art of reference in order to 
The combination of Zhou and McMullin appear to be silent on; and acquiring a power control period during which control of the power generation equipment is required, and information indicating a curtail degree of a power flow amount during the power control period; 
the power control period includes a power flow curtail period during which the power generation equipment outputs a power flow amount to the power grid based on the curtail degree of the power flow amount, 
However, Ubben teaches; and acquiring a power control period during which control of the power generation equipment is required, and information indicating a curtail degree of a power flow amount during the power control period;  (Ubben; at least paragraphs [0042]-[0044]; disclose wherein a wind park is required to reduce a power flow amount from a maximum possible amount (i.e. to comply with demand by the grid) such as the example of the prior in which the park can produce a maximum of 100MW but is required to operate at 90MW thus needs to curtail 10MW of power flow to meet the demanded output)
the power control period includes a power flow curtail period during which the power generation equipment outputs a power flow amount to the power grid based on the curtail degree of the power flow amount, (Ubben; at least paragraphs [0042]-[0044]; disclose wherein the system and method analyzes all available wind turbines to curtail and based on a priority (i.e. can include maintenance considerations for a specified wind turbine) providing a setpoint power output for all selected turbines that will be curtailed and subsequently controlled to meet the required demand).
Zhou, McMullin, and Ubben are analogous art because they are from the same field of endeavor or similar problem solving area, of maintenance adjusting systems based on grid power demands.


	Regarding Claim 22; the combination of Zhou, McMullin, and Ubben further teach; The equipment management system according to claim 10, wherein the at least one processor is configured to adjust the maintenance period, in response to acquiring the first power flow curtail period, to overlap the first power flow curtail period, (McMullin; at least Fig. 3; paragraphs [0051]-[0055]; disclose wherein the system determines a switching period based on a load balance analysis in which a piece of equipment will be switched off (curtailed) and wherein the system will adjust a maintenance period of that piece of equipment to coincide with that period)
and in response to acquiring the a second power flow curtail period, during which a second power flow amount from the power grid to the power generation equipment is curtailed, to not overlap the second power flow curtail period. (Zhou; at least paragraphs [0006] and [0043]; disclose wherein the system determines a forward power flow curtail based on pricing of the electric grid, and wherein the system controls a maintenance period to not overlap the forward power flow curtail period).

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 9/9/2021, with respect to the rejection(s) of claim(s) 10 and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhou et al. (US PGPUB 20140244328) in view of McMullin (US PGPUB 20120253539) in view of Ubben et al. (US PGPUB 20140103652).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kabatzke et al. (US PGPUB 20080116690): disclose a system and method for controlling operation of wind turbines to operate at reduced rate.

Nyborg et al. (US PGPUB 20100286835): disclose a system and method for curtailing the output power of a plurality of wind turbines based on specified value or percentage of available ouput.

Lutze et al. (US Patent 7,372,173): disclose a system and method for curtailing the output of a wind farm to stabilize the grid frequency when discrepancies exist. Further the curtailing of wind turbines takes into account maintenance of the wind turbines.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117